Citation Nr: 1500565	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-16 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for type II diabetes mellitus.


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to June 1965 and from July 1965 to July 1968.  The Veteran served in Vietnam and received the Combat Infantryman Badge, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for type II diabetes mellitus and assigned an initial 10 percent disability rating.

The issue of entitlement to service connection for loss of teeth has been raised by the record in August 2006 and June 2012 statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

The Veteran's type II diabetes mellitus is manageable by a restricted diet only without insulin or hypoglycemic agent; and does not result in any additional complications or functional impact.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.119, Diagnostic Code (DC) 7913 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

This appeal arises from disagreement with the initial rating following the grant of service connection.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has also satisfied the duty to assist.  The RO assisted the Veteran in substantiating his claim by scheduling him for a VA examination and by obtaining his service and VA treatment records.  The RO also made several attempts to obtain potentially relevant Social Security Administration (SSA) records, but the SSA was unable to locate files relating to the Veteran.  The RO also scheduled the Veteran for a Board hearing in October 2014, but he failed to appear and has not requested a rescheduled hearing.  

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2) (West 2014); see Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Disabilities must be reviewed in relation to their entire history.  38 C.F.R. § 4.1.  VA must also interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran's diabetes is currently rated as 10 percent disabling under 38 C.F.R. § 4.119, DC 7913.  Under DC 7913, a 10 percent rating is warranted when the diabetes is manageable by a restricted diet only.  A 20 percent rating is warranted when the diabetes requires the use of insulin or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for diabetes that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

"Regulation of activities" has been defined as the situation where the claimant has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Middleton v. Shinseki, 727 F.3d 1172 (Fed. Cir. 2013); Camacho v. Nicholson, 21 Vet. App. 360 (2007). 

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, Note (1).

VA outpatient treatment records through July 2012 show that the Veteran was found to have diabetes in 2009, and that it was controlled with diet and exercise.  It was repeatedly noted that there were no complications.

A February 2013 VA examination revealed the Veteran's diabetes was manageable by restricted diet only.  The Veteran's diabetes did not require the use of insulin or an oral hypoglycemic agent, and he was not required to regulate his activities.  There was also no evidence that the Veteran's diabetes had led to any additional complications or functional impact.  

The Veteran has made no specific contentions as to why a higher initial rating is warranted for diabetes mellitus; or reported any of the manifestations that would warrant a higher rating.

There is essentially no evidence that the Veteran's disability requires insulin or hyperglycemic agents.  Hence it does not meet or more closely approximate the criteria for a higher rating under DC 7913.  Therefore, a rating in excess of 10 percent is not warranted at any time during the appeal period.  

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer the claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); see also Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  

In determining whether an extra-schedular evaluation should be considered, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116. 

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the symptoms of the Veteran's disability.  In fact, the Veteran has not displayed any symptoms not listed in the appropriate rating criteria.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.

The Veteran has not reported, and the record does not otherwise suggest that the service connected disabilities cause unemployability.  Further consideration of entitlement to TDIU is not warranted.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009); cf. Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an initial rating in excess of 10 percent for type II diabetes mellitus is denied.




____________________________________________
MARK D. HINDIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


